                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      GEORGETTE G. PURNELL,
                                                                                        Case No. 18-cv-01402-PJH
                                  8                    Plaintiff,

                                  9             v.                                      ORDER VACATING ALL DATES
                                                                                        EXCEPT DISCOVERY DEADLINES
                                  10     RUDOLPH AND SLETTEN INC.,                      AND HEARING ON DEFENDANTS'
                                                                                        MOTION FOR TERMINATING
                                  11                   Defendant.                       SANCTIONS
                                  12
Northern District of California
 United States District Court




                                  13          The court hereby vacates all dates in this action, except any discovery deadlines

                                  14   and the hearing on defendants’ second motion for terminating sanctions (Dkt. 153).

                                  15   Given that, defendants’ administrative motion to continue deadlines for pretrial filings

                                  16   (Dkt. 157) is DENIED as moot.

                                  17          Once the court makes its ruling on defendants’ motion for summary judgment

                                  18   (Dkts. 117, 152), the court will issue an updated pretrial order.

                                  19          IT IS SO ORDERED.

                                  20   Dated: November 20, 2019

                                  21                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  22                                                United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
